ENTRY ORDER

                                          2021 VT 57

                        SUPREME COURT DOCKET NO. 2019-422

                                   JANUARY TERM, 2021

 State of Vermont                                 }    APPEALED FROM:
                                                  }
                                                  }
    v.                                            }    Superior Court, Chittenden Unit,
                                                  }    Criminal Division
                                                  }
 Gregory Curtis                                   }    DOCKET NO. 3075-9-17 Cncr

                                                       Trial Judge: Martin A. Maley

                        In the above-entitled cause, the Clerk will enter:

       ¶ 1.    This Court has resolved the issues presented in the above-captioned appeal in a
decision issued this day in the case of State v. Masic, 2021 VT 56, __Vt.__,__A.3d__. For the
reasons set forth in that opinion, we conclude that 13 V.S.A. § 2828 does not violate the First
Amendment of the U.S. Constitution, and we affirm defendant’s conviction in this case.

         Affirmed.

                                                BY THE COURT:



                                                Paul L. Reiber, Chief Justice


                                                Beth Robinson, Associate Justice


                                                Harold E. Eaton, Jr., Associate Justice


                                                Karen R. Carroll, Associate Justice


                                                William D. Cohen, Associate Justice